OFFICE   OF THE   ATTORNEY    GENERAL    OF TEXAS
                         AUSTIN




                                           armclrl, 27, 1944,
In wtioh you c                             sttqr prrrlour-
                                           rl Mlbc?,    sao-
                                           tsl Zwaiaan.
                                           hata ooorr~~&
                                    rrrrnt tlw     by thr
                                   ,n 8nd rrquret our

                                  y Mr. 3. Carl IIolder




                   oaae, who lo @bout to
                 110 Date1 Lsborat@r)* in
                OtWB8B~ to the rublie  t@ Tc-
     pati a platr clr dentutr Sor 8 aansldtra-
     tioa oi aonay.    F-riois guotsd.
BonorablaI?.T. Mb.?,             pago 2



              *Iis ha8 publlol,t      bl8plSpd         in 6bOU
     rlndow      of his buainesr an array of &a-
     tmas      or plater o? all typar or ar4t8rlal8
     In whlah hw propo888 to duplleatr       th8
     patlenta’       old 4mtcra in 001 Of tin types
     that     he   ha8    dloplayrd   iw     a considrratlon
     or sonr7.
          '30 4mtlrt who 18 llcrMe6 to prao-
     tlor dantlatw  in thr Stat. of Trr.8 18
     oormcotrd or work8 la thir Bskbllahamt.
     Article 45518 of t&a Trxas Dental laws da-
     finor persons a8 r8gd8a   In the praotloa
     or thntirtry.

              Vhlr       dsprtaant    nqcrrtr your opinion:
     X8 tbi6 man'8, Xr. ThoratOn, bu6iaaa8 whioh
     ha 1s abc& to antar upon in violationOS
     rstlolaUPa and 18 thim rrgard8d a8 prao-
     ticlag     datietry       a8 definea  in Artlclaa
     45518 an4 b?           Your 4bplslon 18 ~8p0atruiif
     requr*tad. *

          Artlolr 455ls,, Vernon*8 Amotatrd Cltll
statutrr or Taxae, read8 In Fart as sollows:
         *&r prraoa shall be rugclrira  as prao-
     tlolng dantlrtrf within thr maaal.u&oi t&l8
     chaptarr
               who aball otfar or undartakr . .. . to
                       treat, opersts or prororlbe,
     tf%;t~;d     & r&hod                  ror    rlrg d&ea8r,
     p81n. irr~0~. mi0i&,                        a8r0titr     0~
     physloslooadltionof the hoaan'taath,.
     slveolarproo888. auta8 or jaw8 anb oharge
     thrraror,dlractly or ladir8otl~,~ Boner or
      othrr    owpmsatlon.~
              FabstarlrfntarartlonalDiotloaary, Seocnd.
alition,    6ailms        aaltaolar   proos8e”        aar
               Vhc rldga,       or raised         thlokened      border,
      of the mandlblrand supsriormaxillarybcnrr
     xhioh      contala      the 8oaket8 or tibrteeth.*
                                                                        47



SIonorablo11.T. P;ab*r,paea 3


          nrtlclr 752b, Vernon’s Annotated FSnal CodS
of ToxSS, provider amx& othSr thingm~that~
             "It Shall be UldSWfU1 ?Or any perSon,
      fita, or oorporatlon t0 8n~agS In 01 be
      aulltt   of anf onprofraslonal oorduat ln
      the yraotioa or dSati8trfe dlrsotlyor
      ltxllrectl~.   Any Qm~rofa88icnal  oomYuot*
      as   USad   hersiD,   acan   and   lnoluda8 any
      one or sore of the following acts, to-wit:
           =(qj Ad7ertiml~ to the public an7
                 dental leborato~
      oolluneraial                or dental
      cllnlo.('
            It i’sen ra,tbeiciaar to us that Mr. Thornton
Is adrarti8%n&   to the Fob110 8 OOZ6W~OlSl U8ntal labora-
tory in rlolatlon of Art1018 752b (q), Vcrnoa'8 AmotatSd
Fans1 Cod8 Of hIS6.    The ad+lirtl8ingof thr doing of
ocrtcllnaot8 bein& an UIIpr~f88810nS1oonOuot In the
praotica of ztcntlst~, tba doing of muoh sots would be
the practloa of dentlst~. To duplloata, or offer to
dupllcatr, a patlant~s  old denture lot0 a type ot pIa to
(?ndiSpl87 in a “FubliC dent81 labcsatory' SOr 03m~SMS-
tlon In prascrlbing or dirlgtmtlon of a rrmaaf fbr the
rltrolar pr~oSsm and has barn daflnad mm a praotloa of
dentistry by Article 455lr,  VSrnon'r Annotated Civil
Statutes    at Taxae.

             To our opinion iour qcrmtlon Sbmld          be lamtrarrd
In the aitirqatltr.
                                             Yocr6 very tnllJ
                                         ATTQR?32YORE3?X. 07 ITXAS